Citation Nr: 1446749	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-09 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD) with Barrett's esophagus and antral gastritis


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from December 2001 to October 2002, with additional service in the Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2014, the Veteran testified at a video conference Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

For the reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

For the appellate period, the Veteran's GERD with Barrett's esophagus and antral esophagitis is characterized by dysphagia, heartburn, regurgitation, and shoulder pain, as well as choking and gagging.



CONCLUSION OF LAW

The criteria for an initial 30 percent disability evaluation, and no higher, for GERD with Barrett's esophagus and antral esophagitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.114 Diagnostic Code (DC) 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In this case, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records, and VA examination reports.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to the merits of the issue on appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his GERD with Barrett's esophagus and antral gastritis warrants more than a 10 percent rating because he has dysphagia, pyrosis, nausea, and regurgitation.  In statements and at the hearing the Veteran also described pain in the chest, shoulder and arms.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has evaluated the Veteran's GERD with Barrett's esophagus and antral gastritis under 38 C.F.R. § 4.114, Diagnostic Code 7346 at 10 percent.  See 38 C.F.R. §§ 4.20, 4.27.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, a 60 percent rating is warranted for a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis (vomiting of blood) or melena (black, tarry feces associated with gastrointestinal hemorrhage) with moderate anemia (a decreased number of red blood cells); or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for a hiatal hernia with persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation, of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2013). 

Service treatment records reveal treatment for gastroesophageal reflux disease   with Prevacid in June 2002.  Esophagogastroduodenoscopy (EGD) findings in 2003 showed Barrett's esophagus with severe gastritis and duodenitis.  

On VA examination in November 2009, the Veteran reported taking proton pump  inhibitors on a daily basis due to H. pylori and taking Omeprazole.  He denied gastrointestinal bleeding.  His appetite was good and his weight was stable.  Reportedly, he avoided eating prior to sleep and avoided certain foods.  The Veteran complained of awakening three times a week with a cough and some regurgitation.  The examiner diagnosed gastroesophageal reflux with Barrett's esophagus and antral gastritis.  The examiner opined that the Veteran's condition did not affect his employability.  

EGD findings in February 2013 revealed Barrett's esophagitis in the distal esophagus.  

On VA examination in July 2013, the Veteran reported taking medication for his gastrointestinal symptoms twice at night and once in the morning.  He continued having regurgitation of acid with coughing, four times a week, which woke him up at night.  He slept with his head elevated and avoided food at night.  The examiner noted persistently recurrent epigastric distress, regurgitation and sleep disturbance.  There was no weight loss, vomiting, melena, hematemesis, anemia or nausea.  The examiner did not find esophageal stricture, spasm of the esophagus, or acquired diverticulum of the esophagus.  The examiner noted that recent EGD findings revealed intestinal metaplasia consistent with Barrett's esophagus.  The examiner opined that the condition did not affect the Veteran's ability to work.  

At the January 2014 hearing, the Veteran reported constant regurgitation or aspiration of stomach bile that traveled into his lungs, mostly at night.  He described waking up violently during these episodes.  The regurgitation interfered with his breathing and he could be coughing for as long as 30 minutes.  He also experienced  pain in his chest, shoulders and arms.  He had recently increased his intake of medication.  The Veteran also reported nausea.  

Upon review of the Veteran's medical records, which are up to date and show good health monitoring, there is no indication of severe impairment of health due to the aggregate impact of the Veteran's gastrointestinal (GI) disorders, as confirmed by VA examination findings and at hearing.  The Veteran's history is also negative   for severe impairment of health due to his gastrointestinal condition.  There is no evidence of nutritional deficiency, weight loss, or anemia or any other severe impact.

After reviewing all of the clinical evidence and subjective complaints since the effective date of service connection, the Board finds that a 30 percent rating for GERD with Barrett's esophagus and antral gastritis is warranted pursuant to Diagnostic Code 7346.

The evidence of record documents persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Based on those findings, and attributing the benefit of the doubt to the Veteran, the Board finds that a 30 percent rating is warranted throughout the appellate period.

The Board further finds that a rating in excess of 30 percent is not warranted.  Although the Veteran has reported experiencing nausea, none of the other symptoms listed in the criteria for a higher rating of 60 percent have been shown.  The VA examiner in 2013 specifically noted no weight loss, vomiting, melena, hematemesis, anemia or nausea.  The Board finds that nausea alone, when considered in the absence of hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health, does not warrant a 60 percent rating for any portion of the appeal period.  

Additionally, the Board has considered whether a higher rating is warranted pursuant to Diagnostic Code 7307 which evaluates gastritis.  Under that Code, a 60 percent evaluation for chronic gastritis with severe hemorrhages or large ulcerated or eroded areas.  A 30 percent evaluation is warranted for multiple small eroded or ulcerated areas and symptoms.  However, upon review of the record, the Board finds there is no evidence of gastritis with hemorrhages or large ulcerated areas to support a rating higher than the 30 percent evaluation being assigned under Diagnostic Code 7346. 

Although the Veteran has asked that his gastric disabilities receive separate ratings, this is specifically prohibited by VA regulation.  According to 38 C.F.R. § 4.113, coexisting diseases of the digestive system produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Certain diseases of this nature do not lend themselves to distinct and separate disability evaluations without violating the principle of pyramiding as set forth in 38 C.F.R. § 4.14.  As such, 38 C.F.R. § 4.114 provides that ratings under diagnostic codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  

The Board has also considered whether a higher or separate rating is warranted under Diagnostic Code 7203, which evaluates strictures of the esophagus.  38 C.F.R. § 4.114.  While the Veteran has endorsed difficulty swallowing, the medical evidence of record does not show the Veteran has been diagnosed with a stricture of the esophagus.  Thus, evaluation under this Diagnostic Code is not warranted. 

The Board has considered whether the Veteran's service-connected GERD with Barrett's esophagus and antral gastritis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Board notes that the schedular criteria on which the Veteran's rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology,   and provide for additional or more severe symptoms than currently shown by the evidence.  Moreover, the case does not present indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Specifically, although the Veteran reported some decrease in productivity at his January 2014 hearing, the VA examiners in November 2009 and July 2013, based on a full examination and review of the Veteran's claims file that none of the Veteran's gastrointestinal conditions impact his ability to work.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board notes that the Veteran does not contend and the evidence does not reflect that the Veteran is unemployable due solely to service-connected GERD with Barrett's esophagus and antral gastritis.  As noted, the VA examiners found that none of the Veteran's esophageal conditions impact his ability to work.  Moreover, the Veteran himself in a statement in January 2013, indicated that he was not seeking a total disability rating based on individual unemployability.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.  


ORDER

An initial rating of 30 percent, but no higher, for GERD with Barrett's esophagus and antral gastritis is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

The Veteran also claims service connection for tinnitus.  

The Veteran's DD Form 214 listed his military occupational specialty as aircraft hydraulic systems and apprentice airlift aircraft maintenance specialist.  Additionally, a December 2001 medical report acknowledged that the Veteran was exposed to hazardous noise from the flight line.    

Service treatment and National Guard records do not show any complaints, diagnoses, or treatment for tinnitus in service, nor does the record contain any complaints consistent with tinnitus until the Veteran was evaluated by VA in May 2009.  At that time the Veteran reported bilateral tinnitus ongoing for many, many years.  

The Veteran underwent a VA audiological examination in January 2010.  He reported in-service noise exposure from aircraft engine, rifles, and hydraulic units.  He also related vocational noise exposure from diesels engines, pneumatic tools, and school buses.  Recreationally, he was exposed to noise from shooting and all-terrain vehicles (ATV).  The Veteran reported that the onset of bilateral tinnitus was in 2007, which was noted on the examination as being at the end of his military career.  The VA examiner opined that the Veteran's tinnitus was as likely as not related to service because the Veteran reported onset of tinnitus right at the end of military service.  However, the Board notes that the Veteran's active service ended in 2002, not 2007.  Service connection cannot be established for disabilities incurred during reserve service unless incurred during a period of active duty for training (ACDUTRA) or as a result of an injury during inactive duty training (INACDUTRA).  The Veteran has not alleged a specific injury during INACDUTRA.  The Board finds that a new opinion regarding tinnitus is  necessary. 

Accordingly, this issue is REMANDED for the following:

1.  Send the claims file to a VA audiologist for review.  If an examination is deemed necessary, one should be scheduled.  Following review of the claims file, the audiologist should provide an opinion as to whether the Veteran's tinnitus is at least as likely as not (50 percent probability or greater) related to the Veteran's noise exposure during his period of active duty from December 2001 to October 2002 or during intermittent periods of ACDUTRA (versus nonmilitary noise exposure from diesels engines, pneumatic tools, school buses, recreational shooting and all-terrain vehicles).   In rendering the opinion, the examiner should address whether tinnitus due to noise exposure can be of delayed onset.  The examiner should explain the reasoning for the opinion provided. 

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board,     if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


